Citation Nr: 1543613	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, secondary to service-connected bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to September 1970 and from December 1970 to January 1978. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Wichita, Kansas Department of Veterans Affairs Regional Office (RO).  In July 2014 the Board denied the issue currently on appeal.  In April 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties that same month and vacated the Board's July 2014 decision.  

In July 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901.  A VHA opinion was received later that month.  On August 4, 2015, the Board provided a copy of the VHA medical opinion to the Veteran and his attorney and offered him an opportunity to respond to the opinion.  They were given 60 days to respond.  To date, neither the Veteran nor his attorney has responded.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDING OF FACT

The Veteran's bilateral hip disability is not etiologically related to his active service, to include a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2007 and January 2008 of the criteria for establishing service connection, including on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a private medical opinion, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations including in July 2012 and an opinion from the Veterans Health Administration (VHA) was obtained in July 2015.  The Board finds the VA examination and VHA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiners considered the Veteran's medical history and provided opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran is seeking service connection for a bilateral hip disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

As discussed in the Introduction, in April 2015, the Court issued an order that granted a Joint Motion filed by counsel for both parties.  The Board's analysis below incorporates the Court's concerns.  Further, the analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.

The Veteran claims that his bilateral hip disability has been caused or aggravated by his service-connected bilateral knee replacements.  See. e.g., October 2007 statement, April 2009 Form 9 Appeal, and June 2014 representative's brief.  There is no evidence to suggest that the Veteran's bilateral hip disability had its onset in service, within a year of service discharge, or is otherwise related to his active service or an event or injury therein.  Neither the Veteran nor his attorney argue the contrary.  Service connection on a direct basis is thereby not warranted.

With regard to the Veteran's primary contention that his bilateral hip disability was caused or aggravated by his service-connected bilateral knee replacements, the Board notes that there is no question as to whether the Veteran has a current bilateral hip disability as the post-service VA treatment records show that he has been diagnosed with degenerative changes in both hips by X-ray.  See, e.g. April 2008 VA X-ray.  

There are medical opinions of record that support and oppose the Veteran's claim.  The positive opinions include a September 2007 letter from the Veteran's private physician and a VA examination dated in April 2008.  In the September 2007 letter, the Veteran's private physician noted that the Veteran had severe degenerative disease in his right hip and that it was reasonable to believe that his significant knee problems and rehabilitations from his knee replacements contributed or increased to the wear and tear on the hip.  In April 2008, a VA examiner also opined that the Veteran's right hip disability was secondary to his service-connected bilateral knee disability.  

The unfavorable opinions include VA examinations dated in June 2008 and July 2012 and a July 2015 VHA opinion.  After examination and review of the claims file, the June 2008 and July 2012 VA examiners both opined that the Veteran's bilateral hip disability was less likely than not caused by his service-connected bilateral knee replacements, as degenerative changes in the hips were not a known complication of knee arthroplasty.  The examiners explained that the most likely etiologies of the bilateral hip disability were the aging process, obesity, familial and genetic factors, and inadequate exercise or excessive exercise in the normal hip joint.  The July 2012 examiner further explained that with regard to aggravation, and the September 2007 letter from the Veteran's private physician, there is no scientific basis to support the private physician's speculative opinion that the Veteran's hip disability was related to his bilateral knee disability and the knee replacements. 

In the July 2015 VHA opinion, the examiner who is a fellowship trained hip and knee replacement specialist, concurred with the June 2008 and July 2012 VA examiners that the Veteran's bilateral hip disability was less likely than not caused by the service-connected bilateral knee disability.  Although he did not support their explanation that inadequate exercise contributed to the bilateral hip disability, he agreed with their rationale that the aging process, obesity, familial and genetic factors are more likely responsible for the Veteran's bilateral hip disability.  The VHA examiner explained that these cited etiologies are proven facts based on medical science and the current understanding of the existing literature.  He found the 2007 favorable private opinion that the knee problems and rehabilitation from total knee arthroplasty contributed to or increased the right hip degenerative joint disease (DJD) to be unsupported by orthopedic literature and instead based on speculation or conjecture.  The VHA examiner concluded "(t)hat there is no credible medical evidence to support bilateral knee degenerative DJD and rehabilitation from knee replacement surgery as causally related to the development of degenerative joint disease of the hip, nor is there support that the knee disability somehow aggravated his condition in the hip joint."  The VHA examiner further explained that clinical practice often shows that activity level or weight does not significantly change after knee replacement surgery and that while those with knee arthritis do often have a painful limp or antalgic gait, this could actually be protective on the hip joints by reducing the overall ability to participate in high impact sports and reduce the number of gait cycles.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable July 2015 VHA opinion than the favorable September 2007 private opinion and April 2008 VA opinion.  The September 2007 private examiner and the April 2008 VA examiner provided no reasoning or rationale for their conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the July 2015 VHA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's bilateral hip disability, history and relevant longitudinal complaints in proffering his opinion.  His opinion also is consistent with the other medical evidence of record, to include the VA examination in July 2012. 

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran is competent to report symptoms of hip pain and his statements are credible, however his lay opinion that his bilateral hip disability is related to his service-connected bilateral knee disability is outweighed by the July 2015 VHA opinion.  This opinion is highly probative as it reflected the VHA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's bilateral hip disability.  The onset and etiology of the bilateral hip disability is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a bilateral hip disability as secondary to the bilateral knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 

(The Order follows on the next page.)



ORDER

Service connection for a bilateral hip disability, as secondary to the service-connected bilateral knee replacements, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


